DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 03/12/2021. 
Claim 20 is withdrawn as being directed towards the non-elected invention as explained in previous rejections. 
Claim 19 is canceled. 
Claims 1-7, 9-12, 14-15, and 17-18 are currently amended. 
Claims 1-18 are currently pending examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
Claims 1 and 14 recite the limitation “a redeemable value which is associated with the order of goods and is redeemable at the secure storage facility”. However, the specification fails to reasonable convey signals having a redeemable value that are redeemable at the secure storage facility. The specification appears to show support for signals having a redeemable value that are redeemable at a second enterprise or at a third-party premises but not at the secure storage facility itself. The Examiner respectfully requests Applicant to point to the exact paragraph(s) of the specification that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency. 
Claim 2 recites the limitation “a third redemption signal including at least a reduction in cost value for placement of the secure storage facility at the premises of the second enterprise, the reduction in cost value of third redemption signal being redeemable by the first enterprise”. First, the specification fails to reasonably convey a redemption signal that is for a reduction in the cost for the placement of the secure storage facility at the premises of the second enterprise. Second, the specification fails to reasonably convey the third redemption signal being from a second enterprise that is redeemable by the first enterprise. Third, the specification fails to reasonably convey (i) a first redeemable value that is attached to a delivery container, (ii) selected signals having a first redeemable value from a first enterprise and a second redeemable value from a second enterprise that is delivered over a communication network to an electronic resource identifier, and (iii) a third redemption signal. The Examiner respectfully requests Applicant to point to the exact paragraph(s) of the specification that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency. 
“an attribute of a second redemption signal includes a second redeemable value from of the second enterprise”. However, the specification fails to reasonably convey an attribute of a second redemption signal, let alone the above limitation. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.
d.	Claims 1 and 14 recite the limitation of “generating, by the one or more processing devices of the first enterprise, electronically readable indicia for physical attachment to the delivery container, the indicia being encoded with at least one of the plurality of generated signals having a redeemable value which is associated with the order of goods and is redeemable at the secure storage facility”, “selecting redemption signals from the plurality of generated signals, the selected redemption signals being associated with the redeemable value associated with the redeemable value associated with the order of goods, wherein a first redemption signal includes a first redeemable value from the first enterprise, and a second redemption signal includes a second redeemable value from the second enterprise”, “generating redemption details for at least one of the selected signals, the redemption details including a total redeemable value and at least one of information identifying a redemption type and product information associated with a redemption”, and “delivering, over a communication network, the selected redemption signals including the redemption details to an electronic resource identifier associated with the order of goods, wherein the total redeemable value is a combination and weighting of the first and second redeemable value and is a multiple of at lase one of the first and second enterprise”. However, the specification fails to reasonably convey providing multiple redeemable values as claimed. In particular, providing a customer with a redeemable value that is attached to the delivery container, AND delivering a selected redemption signals having a first redeemable value from a first enterprise and a second redeemable value from a 
e.	Claim 3 recites the limitation “wherein the at least one of the plurality of generated signals is a coupon to be delivered in associated with the goods delivered to the secure storage facility.” However, the specification fails to reasonably convey providing a consumer with (i) an electronically readable indicia having a redeemable value that is attached to the delivery container, (ii) selected signals having a first redeemable value from a first enterprise and a second redeemable value from a second enterprise that is delivered using a communication network to an electronic resource identifier, AND (iii) a coupon that is to be delivered in association with the goods delivered as in claim 3. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.
f.	Claim 5 recites the limitation “wherein at least one of the plurality of generated signals includes instructions to include a prepaid coupon with the order.” However, the specification fails to reasonably convey providing a consumer with (i) an electronically readable indicia having a redeemable value that is attached to the delivery container, (ii) selected signals having a first redeemable value from a first enterprise and a second redeemable value from a second enterprise that is delivered using a communication network to an electronic resource identifier, (iii) a coupon that is to be delivered in AND (iv) instructions to include a preprinted coupon with the order (claim 5). The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.
g.	Claim 8 recites the limitation “comprising using a printer associated with the secure storage facility to print the coupon.” However, the specification fails to reasonably convey providing a consumer with (i) an electronically readable indicia having a redeemable value that is attached to the delivery container, (ii) selected signals having a first redeemable value from a first enterprise and a second redeemable value from a second enterprise that is delivered using a communication network to an electronic resource identifier, (iii) a coupon that is to be delivered in association with the goods delivered (claim 3), AND (iv) further using a printer associated with the secure storage facility to print a coupon. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.
h.	Claim 9 recites the limitation “wherein at least one of the plurality of generated signals includes transmitting an electronic message to a recipient of the order, the electronic message including the coupon.” However, the specification fails to reasonably convey providing a consumer with (i) an electronically readable indicia having a redeemable value that is attached to the delivery container, (ii) selected signals having a first redeemable value from a first enterprise and a second redeemable value from a second enterprise that is delivered using a communication network to an electronic resource identifier, (iii) a coupon that is to be delivered in association with the goods delivered (claim 3), AND transmitting an electronic message to a recipient of the order including the coupon as recited in claim 9. The Examiner respectfully requests Applicant 
i.	Claim 10 recites the limitation “wherein at least one of the plurality of generated signals initiates generating signals for associating the coupon with a payment card associated with the order.” However, the specification fails to reasonably convey providing a consumer with (i) an electronically readable indicia having a redeemable value that is attached to the delivery container, (ii) selected signals having a first redeemable value from a first enterprise and a second redeemable value from a second enterprise that is delivered using a communication network to an electronic resource identifier, (iii) a coupon that is to be delivered in association with the goods delivered (claim 3), let alone, the limitations of claim 10. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.
j.	Claim 11 recites the limitation “and at least one of the plurality of generated signals initiates displaying a coupon code at the automated locker.” However, the specification fails to reasonably convey providing a consumer with (i) an electronically readable indicia having a redeemable value that is attached to the delivery container, (ii) selected signals having a first redeemable value from a first enterprise and a second redeemable value from a second enterprise that is delivered using a communication network to an electronic resource identifier, (iii) a coupon that is to be delivered in association with the goods delivered (claim 3), AND displaying a coupon code at the automated locker as recited in claim 10. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.
k.	Claim 12 recites the limitation “at least one of the plurality of generated signals initiates sending the coupon over a network communications systems to a recipient of the goods delivered to the automated locker.” However, the specification fails to reasonably convey providing a consumer with (i) an electronically readable indicia having a redeemable value that is attached to the delivery container, (ii) selected signals having a first redeemable value from a first enterprise and a second redeemable value from a second enterprise that is delivered using a communication network to an electronic resource identifier, (iii) a coupon that is to be delivered in association with the goods delivered (claim 3), AND sending another coupon over a network communications system to a recipient of the goods delivered to the automated locker. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.
l.	Claim 13 recites the limitation “wherein the coupon is at least one of: time limited, for items associated with ordered items; for any location in franchise chain; and for specific order location.” However, as explained above in paragraph (e), the specification fails to reasonably convey a coupon that is delivered as recited in claim 13, in addition to the electronically readable indicia having a redeemable value that is physically attached to a delivery container, and selected signals having a redeemable value from a first and second enterprise that is delivered to an electronic resource identifier over a communication network. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.
m.	Claim 15 recites the limitation “wherein at least one processor selects at least one of the redemption signals based on an attribute of a customer.” However, the specification fails to reasonably convey providing a consumer with (i) an electronically readable indicia having a redeemable value that is attached to the delivery container, (ii) selected signals having a first redeemable value from a first enterprise and a second redeemable value from a second enterprise that is delivered using a communication network to an electronic AND (iii) at least one redemption signals being selected based on an attribute of a customer as recited in claim 15. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.
n.	Claim 16 recites the limitations “wherein the attribute of the customer includes at least one of a location of the customer, delivery options selected by the customer, and one or more previous redemptions by the customer.” However, for the reasons provided in paragraph (m) above, claim 16 is also not reasonably conveyed in the specification as it further limits claim 15. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey the newly added limitation. The dependent claims are also rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1 and 14 recite the limitation “signals having a redeemable value which is associated with the order of goods and is redeemable at the secure storage facility”. However, it is unclear if this means that the signals having a redeemable value are redeemable at the second enterprise at which the secure storage facility is located, or if the signals having a redeemable value is redeemable at the actual secure storage facility “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (see MPEP 2173.04). The dependent claims are also rejected based on their dependency.
b.	Claim 2 recites the limitation “a third redemption signal including at least a reduction in cost value for placement of the secure storage facility at the premises of the second enterprise, the reduction in cost value of the third redemption signal being redeemable by the first enterprise.” However, it is unclear what is meant by a reduction in cost value for placement. Does this mean a reduce price for a first enterprise to place the secure storage facility at the premises of the second enterprise? Or does this mean that there is a reduction value of placing a secure storage facility at the premises of the second enterprise. The specification fails to further explain. “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (see MPEP 2173.04). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-18 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 

Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the total redeemable value is a combination and weighting of the first and second redeemable values. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “by one or more processing devices of a first enterprise”, “automated”, “electronically”, “encoded”, “over a communication network”, and “electronic resource identifier”. The additional element(s) of “by one or more processing devices of a first enterprise” and “over a communication network” are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) of “by one or more processing devices of a first enterprise”, “over a communication network”, and “electronic resource identifier” are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements of “by one or more processing devices of a first enterprise”, “automated”, “electronically”, “encoded”, “over a communication network”, and “electronic resource identifier” amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements of “by one or more processing devices of a first enterprise”, “automated”, “electronically”, “encoded”, “over a communication network”, and “electronic resource identifier” also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional 
Claims 2-7, 10, 13, and 15-18 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-7, 10, 13, and 15-18 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-7, 10, 13, and 15-18 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 8-9 and 11-12 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 8 recites the additional elements of “a printer”. Claim 9 recites the additional elements of “electronic”. Claim 11 recites the additional elements of “an automated locker”. Claim 12 recites the additional elements of “an automated locker” and “a network communications systems”. However, in Step 2A Prong 2 and in Step 2B, these additional elements do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer or other machinery as tools to perform the abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 14 recites, in part, the limitations of […] of operating a storage facility for the delivery of goods, […]: a secure storage facility associated with a first enterprise and located at a premises associated with a second enterprise, the secure storage facility being configured to receive goods associated with an order placed with the first enterprise; and […] generate a plurality of signals for […] picking of items for the order of goods, […] assembling the picked “A system […] the system comprising: […] at least one processor configured to:”, “automated”, “electronically”, “encoded”, “over a communication network”, and “an electronic resource identifier”. However, for the same reasons set forth with respect to claim 1, the additional elements do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer or other machinery as tools to perform the abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Prior Art
The Examiner notes that the claims as amended currently overcome prior art. The closet prior art found to date are the following: 
Wilson et al. (WO 03/056490) discloses a system and method for the delivery of goods into remote lockers associated with a first enterprise but located at a premises of a second enterprise (e.g., a service station).  Wilson et al. also discloses the concept of printing coupons at the remote lockers that are redeemable at the second enterprise (see at least Abstract and Page 15 line 26–Page 16 line 2). 
Rogers (US 2011/0042024) discloses a method for enabling a user to make purchases over the Internet and to designate a chosen time to pick up goods at a storage locker. Rogers also discloses an assembling means that identifies, selects, and delivers purchased goods to the storage locker (see at least Abstract and ¶ 58). 
Cooper et al. (US 2013/0268335) discloses coupon values that can dynamically change based on any rules or logic (see at least ¶¶ 122-123). 
Bennett et al. (US 2012/0150653) discloses the updating of a coupon value based on ongoing sales and volume of customer activity (see at least Abstract). 
Reffett (US Patent No. 7,475,912) discloses a shipping label that defines a coupon (see Col. 3 lines 1-5). 
Warmer et al. (US 2013/0304561) discloses the concept of associating coupons with payment methods such as credit cards (see at least Abstract). 

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “The claimed subject matter does not embody an abstract idea because the claims do not recite a mental process because, under its broadest reasonable interpretation, the subject matter does not cover performance in the mind but for the recitation of generic computer components. […] The claimed system and method require a computing network and computing devices for generating the plurality of signals for controlling the delivery of the ordered goods to a secure storage facility and providing electronic incentives tied to the selection and/or use of the secure storage facility. The claim does not recite subject matter related to a fundamental economic concept nor to management of interactions between people. Under the Step 2A, Prong Two analysis, these features amount to an improvement in computer functionality of an automated warehouse […]. The additional elements are viewed in combination with other claim elements the alleged judicial exception is used in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. […] In this manner, the systems and methods can provide a unique approach and experience that is specifically tied to the generation of electronic signal controlling the delivery of ordered goods to a storage location and the pickup of the ordered goods by a consumer.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regards to the argument that the claims do not recite an abstract idea in Step 2A Prong 1, the Examiner respectfully disagrees. As explained above, the claims recite limitations that are considered certain methods of organizing human activity, mental processes, and mathematical concepts. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the internet, here the claimed invention specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
With regards to the argument that the claims are patent-eligible because the claimed invention requires a computing network and computing device, the Examiner respectfully disagrees. As explained above, these additional elements do not integrate the judicial exception into a practical application or amount to significantly more at least because the amount to adding the words “apply it” with the judicial exception and generally link the use of the abstract idea to a particular technological environment. 
With regards to the argument that the claims provide improvements to computer functionality of an automated warehouse, the Examiner respectfully disagrees. There is no indication in the specification that the claimed invention provides the alleged improvement to the functioning of the computer nor is it apparent to one having ordinary skill in the art. The additional elements are being used as in their ordinary capacity as tools to perform the abstract idea. 
With regards to the argument that viewing the limitations as an ordered combination amounts to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, the Examiner respectfully disagrees. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways 
With regards to the argument that the systems and methods can provide a unique approach and experience that is specifically tied to the generation of electronic signal controlling the delivery of ordered goods to a storage location and the pickup of the ordered goods by a consumer, the Examiner respectfully disagrees. Judicial exceptions are still exceptions despite their novelty. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SAM REFAI/Primary Examiner, Art Unit 3681